UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4215 Dreyfus Premier GNMA Fund, Inc. - Dreyfus GNMA Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 4/30/2012 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus GNMA Fund ANNUAL REPORT April 30, 2012 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Financial Futures 13 Statement of Options Written 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 21 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Information About the Renewal of the Funds Management Agreement 43 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus GNMA Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus GNMA Fund, covering the 12-month period from May 1, 2011, through April 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. U.S. bond markets encountered heightened volatility at the start of the reporting period when investors fled riskier assets due to adverse macroeconomic factors ranging from the sovereign debt crisis in Europe to a contentious debate in the United States regarding government borrowing and spending. These developments triggered sharp rallies among traditional safe havens, such as U.S. government securities. Better U.S. economic news derailed the rally in October, but government bond yields continued to trend downward and remained low over the remainder of the reporting period when the Federal Reserve Board took action to reduce longer-term interest rates. While corporate-backed bonds were hurt during the flight to quality, they produced positive returns for the reporting period, on average, as business conditions improved and investors searched for competitive yields in a low interest-rate environment. Our economic forecast calls for near-trend growth over the remainder of 2012, and we expect the United States to continue to post better economic data than most of the rest of the developed world. An aggressively accommodative monetary policy, pent-up demand in several industry groups and gradual improvement in housing prices appear likely to balance risks stemming from the ongoing European debt crisis and volatile energy prices. As always, we encourage you to talk with your financial adviser about how these developments may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation May 15, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of May 1, 2011, through April 30, 2012, as provided by Robert Bayston, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended April 30, 2012, Dreyfus GNMA Fund’s Class A shares produced a total return of 6.34%, Class C shares returned 5.49% and Class Z shares returned 6.48%. 1 In comparison, the fund’s benchmark, the Barclays GNMA Index (the “Index”), achieved a total return of 7.06% for the same period. 2 Mortgage-backed securities gained value over the reporting period when a variety of economic concerns and policy actions by the Federal Reserve Board (the “Fed”) caused yields to decline.The fund produced lower returns than its benchmark, primarily due to allocations to mortgage-backed securities issued by Fannie Mae and Freddie Mac. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.To pursue this goal, the fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in Government National Mortgage Association (“GNMA” or “Ginnie Mae”) securities. The remainder may be allocated to other mortgage-related securities, including U.S. government agency securities and privately issued mortgage-backed securities, as well as asset-backed securities, U.S.Treasuries and repurchase agreements. U.S. Government Securities Rallied Amid Economic Slump In the weeks prior to the start of the reporting period, investor confidence was shaken by political unrest in the Middle East and natural disasters in Japan, driving investors to traditional safe havens, including mortgage-backed securities from U.S. government agencies. Investor sentiment continued to deteriorate over the spring and summer of 2011, when Greece appeared headed for default on its sovereign debt and the crisis threatened other European nations. In addition, U.S. economic data proved more disappointing than expected, and investors The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) reacted cautiously to a contentious political debate regarding U.S. government spending and borrowing.These developments intensified the shift toward U.S. government securities, causing their prices to rise and yields to fall. In response to the U.S. economy’s weakness, the Fed launched “Operation Twist,” a program designed to reduce long-term interest rates through purchases of long-term U.S.Treasury securities and sales of shorter-term bonds.These measures caused yield differences to narrow along the market’s maturity range, producing price gains for bonds at the longer end of the spectrum. Investor confidence seemed to improve in the fall, when it became clearer that the U.S. economic expansion remained intact and the European Union seemed to make credible progress in addressing the region’s problems. However, interest rates generally remained low due, in part, to the ongoing impact of Operation Twist. Constructive Investment Posture Dampened Relative Results The fund’s relative performance was undermined by its holdings of mortgage-backed securities from Fannie Mae and Freddie Mac, which lagged the securities from Ginnie Mae that comprise the benchmark. In addition, a relatively short duration in the spring of 2011 prevented the fund from participating more fully in a market rally at the time. The fund achieved better results from our overall security selection strategy. Over the first half of the reporting period, we emphasized higher coupon mortgages, which typically fare poorly when interest rates decline and prepayment activity intensifies. However, prepayment rates remained low due to depressed home values and tighter refinanc-ing standards among banks, enabling the fund to earn higher levels of income.We reduced the fund’s exposure to higher coupon mortgages in the fall, when it became clearer to us that possible intervention by the Fed in the mortgage-backed securities market and changes to the federal government’s Home Affordable Refinance Program (HARP) might cause prepayment rates to rise. We shifted the fund’s focus to lower coupon securities, which produced stronger returns than their higher coupon counterparts over the opening months of 2012. 4 The fund also benefited from the use of put and call options during the first quarter of 2012, in which we successfully reduced exposure to potential market volatility while earning premium income. We also employed interest rate futures to set the fund’s duration posture. Positioned for a Slow-Growth Environment We currently expect the moderate U.S. economic recovery to persist, but we are mindful that some macroeconomic concerns may be slow to recede. However, in light of the recent market rallies and the expected end of Operation Twist in June, it seems unlikely that yields will fall significantly more over the remainder of 2012. Consequently, we have maintained an average duration that is slightly shorter than market averages, and we have continued to emphasize lower coupon mortgages that, in our judgment, are less sensitive to prepayment risks. We remain optimistic over the longer term, as a reduced supply of mortgage-backed securities is likely to be met by robust demand from investors seeking competitive yields in a low interest-rate environment. May 15, 2012 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays GNMA Index is an unmanaged, total return performance benchmark for the GNMA market consisting of 15- and 30-year fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns do not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A and Class C shares of the fund reflect the performance of the fund’s Class Z shares for the period prior to 5/3/07 (the inception date for Class A and Class C shares), adjusted to reflect the applicable sales load for each share class. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C and Class Z shares of Dreyfus GNMA Fund on 4/30/02 to a $10,000 investment made in the Barclays GNMA Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in Ginnie Maes and its performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. Unlike the fund, the Index is an unmanaged total return performance benchmark for the GNMA market, consisting of 15- and 30-year fixed-rate GNMA securities.All issues have at least one year to maturity and an outstanding par value of at least $100 million.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 4/30/12 Inception Date 1
